Citation Nr: 1804863	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot condition, to include due to residuals of a shell fragment wound to the left thigh.

2.  Entitlement to service connection for a left foot condition, to include due to residuals of a shell fragment wound to the left thigh.

3.  Entitlement to service connection for a right leg condition, to include due to residuals of a shell fragment wound to the left thigh.

4.  Entitlement to service connection for a left leg condition, to include due to residuals of a shell fragment wound to the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a September 2017 video conference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for additional development to satisfy the Board's duty to assist.  The Veteran has asserted that he has bilateral foot and leg problems that are related to service or service-connected residuals of a shell fragment wound to the left thigh.  At the September 2017 hearing, the Veteran testified that he had foot and leg problems in 1984 and was treated at VA.  A record from the VA Medical Center in San Diego dated in December 1983 reflects that the Veteran had an admission diagnosis of inflammation of the left foot.  However, complete VA treatment records regarding the admission have not been associated with the claims file.  A September 2017 VA treatment record indicates the Veteran had chronic intermittent bilateral foot pain since 1984, and had left foot/ankle swelling in 1984.  An October 2012 VA treatment record also noted the Veteran had experienced chronic pain in his feet since 1984.  The Veteran's claim file contains hospital summary reports from the 1980s, primarily regarding his service-connected schizophrenia, but complete VA treatment records from the 1980s have not been associated with the claims file.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them, particularly records from 1983 and 1984 relating to the Veteran's feet.  

With respect to the need for a medical examination and/or opinion, the Board notes that there is evidence the Veteran may have residuals of a fracture in the left leg.  An August 2017 VA X-ray report indicated there were two small calcific densities projecting over the medial jointline near the left medial tibial spine.  It was indicated that this may represent an intra-articular body.  A September 2017 VA treatment record notes that an X-ray indicated a likely old fracture deformity of the mid shaft of the left fibula.  The September 2017 VA treatment record noted the Veteran complained of chronic left shin bone pain for many years with pain radiating to the left foot pedal aspect.  As the August 2017 and September 2017 X-ray reports suggest the Veteran may have residuals of an old fracture of the mid shaft of the fibula, and September 2017 hearing testimony indicates that he had pain in the left leg and foot since service, the evidence suggests the Veteran may have a left leg or foot disability that is related to service or his service-connected disability of residuals of a shell fragment wound in the left thigh.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the right leg and foot, an April 2011 VA treatment record reflects the Veteran experienced bilateral foot pain.  At that time he reported having pain since the 1980s.  At the September 2017 hearing, the Veteran testified that he has pain and numbness constantly in his right leg and foot.  The Veteran alleged that his right foot and leg disabilities are secondary to his service-connected shell fragment wounds of the left thigh, as he has compensated for the left leg over the years.

Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion regarding right and left leg and foot disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file complete VA treatment records from November 1983 to 1998, to include records from the San Diego VA Medical Center from November to December 1983 regarding treatment of his left foot, and from September 2017 to present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any lower left and right leg and foot disabilities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disabilities of the left leg and foot and right leg and foot that have existed since January 2011. 

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following:

A) Is it at least as likely as not (a 50 percent or greater probability) that a diagnosed left leg and/or foot disability is related to the Veteran's service?

B) Is it at least as likely as not (a 50 percent or greater probability) that a diagnosed left leg, left foot, right leg, and/or right foot disability was caused by the Veteran's service-connected residuals, shell fragment wound of the left thigh, with retained foreign bodies?

C)  Is it at least as likely as not (a 50 percent or greater probability) that a diagnosed left leg, left foot, right leg, and/or right foot disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's residuals, shell fragment wound of the left thigh, with retained foreign bodies?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.    If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


